MEMORANDUM**
Jasmail Singh Sandhu, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying as untimely his motion to reopen removal proceedings. We dismiss the petition for review.
*868We previously denied Sandhu’s petition for review of the BIA’s affirmance of the IJ’s denial of asylum and withholding of removal. See Sandhu v. Ashcroft, No. 02-74318, 2003 WL 22682598 (9th Cir. Nov. 13, 2003). Sandhu’s sole contention on this petition for review is that his motion to reopen was filed approximately one year late because he received ineffective assistance of counsel. We lack jurisdiction to consider Sandhu’s ineffective assistance of counsel claim because he did not exhaust his administrative remedies by first raising it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004) (explaining that exhaustion is jurisdictional); Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000) (holding that a petitioner must exhaust administrative remedies by first presenting an ineffective assistance of counsel claim to the BIA).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.